Citation Nr: 0911146	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-42 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In August 2003, the Board issued a decision which denied the 
Veteran's claim for service connection for PTSD, bilateral 
hearing loss and tinnitus.  Thereafter, the Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2001, the Court 
granted a Joint Motion for Remand, vacating the Board's June 
2006 decision and remanding the Veteran's claim for 
additional development and consideration by the Board.

Pursuant to the Court's October 2001 Joint Motion for Remand, 
the instant case was remanded by the Board in March 2008 to 
allow the Agency of Original Jurisdiction (AOJ) to further 
assist the Veteran in the development of his claim, to 
include providing the Veteran proper VCAA notice, attempting 
to obtain treatment records from the U.S. Medical Center for 
Federal Prisoners (MCFP), and providing an examination for 
PTSD to determine etiology.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.

Additionally, the Board notes that subsequent to the March 
2008 Board remand, the RO, in a December 2008 rating 
decision, granted service connection for PTSD and assigned a 
50 percent disability rating, effective April 2, 2003.  
Accordingly, the issue of service connection for PTSD is 
moot.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran's hearing loss is related to his active duty service.

2.  The competent evidence fails to demonstrate that the 
Veteran's tinnitus is related to active duty service.
CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
duty service and service incurrence may not be presumed.  38  
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in April 2003 and May 2008 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claims decided 
herein.  These letters also requested that the Veteran 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The May 2008 letters 
provided this notice to the Veteran.  

The Board observes that the April 2003 letter was sent to the 
Veteran prior to the August 2003 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the May 2008 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2007), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a December 2008 supplemental 
statement of the case (SSOC) was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and treatment records from the Federal Correctional 
Institution are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board notes the Veteran was 
provided with compensation and pension (C&P) examinations in 
August 2003 and June 2005.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

I.  Hearing Loss

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss.  He specifically contends that he was exposed 
to loud noises while working around artillery fire and as a 
vehicle mechanic while serving in Vietnam.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The medical evidence of record reveals that there is a 
current diagnosis of a hearing disability.  According to the 
June 2005 audiological examination, the Veteran has severe, 
high frequency, sensorineural hearing loss bilaterally with 
all auditory thresholds exceeding 26 decibels in all 
frequencies above 2000 Hz bilaterally.  Thus the Board 
concludes that the Veteran has a current disability according 
to the definition of impaired hearing under 38 C.F.R. § 3.385 
(2008).  

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the Veteran's bilateral hearing loss is 
related to his military service.  The Veteran's May 1971 
separation examination indicated that the Veteran's hearing 
was within normal limits bilaterally and the Veteran reported 
at the time that he had no physical defects and listed his 
health as good.  The Board notes that the June 2005 C&P 
examiner's interpretation of the May 1971 separation 
examination report indicates that the Veteran rated 15/15 
bilaterally on the whispered voice evaluation.  Therefore, 
the Board finds that the Veteran's service treatment records 
do not indicate that the Veteran suffered hearing loss while 
on active duty.

There is, in addition, no competent medical evidence shortly 
after service separation which indicates that the Veteran's 
hearing had become impaired.  The Veteran has not indicated 
that he had treatment for hearing problems since separation 
from service.  There is an audiological examination report 
from the U.S. Medical Center for Federal Prisoners (MCFP) 
dated November 1984 that indicates that the Veteran suffers 
from high frequency sensorineural hearing loss; it is the 
first recorded medical evidence of the Veteran's hearing 
loss.  

At the June 2005 C&P audiological examination, the examiner 
notes that while the Veteran does have a current diagnosis of 
hearing loss, it is less likely than not a result of the 
Veteran's military noise exposure.  The August 2003 VA 
examiner also reached this conclusion.  The Veteran claims in 
the June 2005 C&P audiological examination that he had 
suffered from hearing loss during and since service.  The 
Veteran also states that he had post service noise exposure 
occupationally through 15.5 years of factory work.  The Board 
acknowledges the Veteran's statements, and observes, in 
addition to the occupational noise exposure, that the first 
contemporaneous evidence of hearing loss is in 1984, which 
the Board notes is more than 13 years after separation from 
service.

In addition to a lack of competent evidence providing any 
link between the Veteran's bilateral hearing loss and his 
military service, the Board finds that the approximately 13 
year lapse in time between the Veteran's active service and 
the first contemporaneous complaints of hearing loss weighs 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Hearing loss is not shown within one year of service 
discharge.  Therefore, presumptive service connection in not 
warranted.  

The Board observes that the Veteran has reported acoustic 
trauma in the military when he was exposed to loud noises 
associated with artillery fire and mechanical noises.  The 
Veteran is competent to describe the nature and extent of his 
in-service noise exposure, see 38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board may accept the Veteran's testimony regarding the 
occurrence of exposure to acoustic trauma in service.  
However, such evidence is not sufficient to demonstrate 
hearing loss. 

Finally, while the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.

Therefore, while the Board acknowledges that the Veteran is 
currently diagnosed with hearing loss, there is no indication 
of hearing loss during service.  In addition, after 
considering the length of time between service and post-
service complaints of bilateral hearing loss, the post-
service occupational noise exposure, as well as the negative 
nexus opinions of the VA examiners, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
II.  Bilateral Tinnitus

In addition to bilateral hearing loss, the Veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure.  The Board 
notes that there are discrepancies in the record as to when 
the Veteran's tinnitus first began.  The initial C&P 
audiological examination dated August 2003 indicates that the 
Veteran first noticed his tinnitus 10 years prior or 
approximately 1993.  However, the Veteran subsequently states 
that his tinnitus had been a problem, occasionally, since 
service.  With careful consideration of the evidence of 
record, the Board finds that a preponderance of the evidence 
is against awarding service connection for tinnitus.

The Board has already determined that the Veteran was exposed 
to acoustic trauma in service.  However, acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  The Veteran did not complain of 
tinnitus during service; hence, there is no evidence of a 
diagnosis, treatment, or complaint in his service treatment 
records.  Thus, the more critical question turns upon whether 
claimed tinnitus is etiologically related to service.

With respect to the Veteran's claimed tinnitus, the Board 
acknowledges that the Veteran is currently diagnosed with 
tinnitus.  However there is no competent evidence indicating 
that the Veteran's current diagnosis can be related to the 
Veteran's military service.  The Court has determined that, 
particularly with respect to claims for tinnitus, the Veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Veteran's contentions, however, remain 
subject to a Board analysis of credibility.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the reasons 
discussed below, the Board finds that the Veteran's 
assertions regarding the chronicity and continuity of 
tinnitus since service are not shown to be credible.

In this regard, the Board notes that in the June 2005 
audiological examination, the examiner states that the 
Veteran's current tinnitus is less likely than not a result 
of his military noise exposure.  The August 2003 C&P examiner 
also reached this conclusion.  The examiner notes, in making 
this determination that there is variability in the Veteran 
responses regarding the onset of tinnitus and considerable 
post-service noise exposure.  In addition, upon review of the 
record, the Board notes that the earliest contemporaneous 
indication of tinnitus is at the August 2003 C&P audiological 
examination.  Previously, on the November 1984 U.S. Medical 
Center for Federal Prisoners (MCFP) examination report, there 
is no indication that the Veteran is suffering from tinnitus.  
This is objective evidence against chronicity.  

Therefore, the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2008).  As 
discussed herein, neither the service separation examination 
report, nor any post-service evidence shows any indication of 
tinnitus or complaints of ringing in the ears until August 
2003, approximately 32 years after the Veteran left active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).

With regard to the approximately 32 year evidentiary gap in 
this case between active service and the earliest 
contemporaneous evidence of tinnitus, the Board notes that it 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  This absence of contemporaneous evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (2007) (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).

The Board acknowledges, and has no reason to doubt, the 
Veteran's assertion that he was exposed to acoustic trauma in 
service.  However, the Board finds that contemporaneous 
evidence from the Veteran's military service which reveal no 
tinnitus on separation to be far more persuasive than the 
Veteran's own recent assertions to the effect that he had 
tinnitus in service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  Such records are 
more reliable, in the Board's view, than the Veteran's 
unsupported assertion of events now over four decades past.

In this case, no probative competent evidence exists of a 
relationship between currently diagnosed tinnitus and any 
continuity of symptomatology asserted by the Veteran.  
Rather, the competent evidence of record preponderates 
against a finding that the Veteran has tinnitus related to 
service or any incident thereof, and accordingly service 
connection for tinnitus must be denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303 (2008).  As a preponderance of the 
evidence is against the Veteran's claim of service connection 
for tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


